INTERNATIONAL ENERGY, INC.




PROMISSORY NOTE




$300,000.00




October 16, 2007







     International Energy, Inc., a Nevada corporation (the "Company"), for value
received, hereby promises to pay to Harmel S. Rayat ("Holder") or order, the
principal sum of three hundred thousand dollars ($300,000.00) with interest as
provided below.




 1.  Payment.  




(a)  The Outstanding Principal balance of the Note, together with accrued and
unpaid interest thereon shall be paid by the Company to the Holder, at the
address as provided to the Company by the Holder in writing, in lawful money of
the United States of America upon the earlier to occur of:




(1)  The occurrence of an Event of Default (as defined in Section 2 of the
Note), which occurrence shall be deemed written demand by the holder for payment
of the note; or




(2)  The Company’s receipt of written demand for payment from the Holder.




(b)  Interest shall accrue with respect to the unpaid principal amount of the
loan from the date of this Note until such principal is paid at a rate of ten
and three-quarter percent (10.75%) per annum (computed on the basis of a 365-day
year).




(c) Company shall have the right at any time and without penalty to prepay, in
whole or in part, the principal outstanding and/or the interest accrued
hereunder.




2.   Events of Default.




The occurrence of any of the following shall constitute an "Event of Default"
under this Note:

 

    (a) Failure to Pay. The Company shall fail to pay (i) when due any principal
payment on the due date hereunder or (ii) any interest or other payment required
under the terms of this Note on the date due and such payment shall not have
been made within fifteen (15) days of Company's receipt of Holder's written
notice to the Company of such failure to pay; or




    (b) Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i)
apply for or consent to the appointment of a receiver, trustee, liquidate or
custodian of itself or of all or a substantial part of its property, (ii) make a
general assignment for the benefit of its or any of its creditors, (iii) be
dissolved or liquidated in full or in part, (iv) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (v) take any
action for the purpose of effecting any of the foregoing; or




    (c) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
thirty (30) days of commencement.








--------------------------------------------------------------------------------

3.   Rights of Holder Upon Default.




Upon the occurrence or existence of any Event of Default (other than an Event of
Default referred to in Paragraphs 2(b) and 4(c)) and at any time thereafter
during the continuance of such Event of Default, Holder may declare all
outstanding Obligations payable by Company hereunder to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived. Upon the occurrence or existence of
any Event of Default described in Paragraphs 2(b) and 4(c), immediately and
without notice, all outstanding Obligations payable by Company hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived.




4.   Miscellaneous.




     (a) Amendment Provisions. Any provision of this Note other than the
principal amount and identity of the Holder may be amended, waived or modified
upon the written consent of the Company and the Holder.




     (b) Severability. If any provision of this Note is determined to be
invalid, illegal or unenforceable, in whole or in part, the validity, legality
and enforceability of any of the remaining provisions or portions of this Note
shall not in any way be affected or impaired thereby and this Note shall
nevertheless be binding between the Company and the Holder.




     (c) Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Nevada.




     (d) Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, the Company and the Holder and their respective successors and
assigns; provided, however, that the Company may not assign its obligations
hereunder without the Holder's prior written consent.




     (e) Enforcement Costs. The Company agrees to pay all costs and expenses,
including, without limitation, reasonable attorneys' fees and expenses, the
Holder expends or incurs in connection with the enforcement of this Note, the
collection of any sums due hereunder, any actions for declaratory relief in any
way related to this Note, or the protection or preservation of any rights of the
Holder hereunder.




     (f) Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be duly given upon receipt if
personally delivered or mailed by registered or certified mail, postage prepaid,
or by recognized overnight courier or personal delivery, addressed (i) if to
Holder, at the address or facsimile number of such Holder, or at such other
address or number as such Holder shall have furnished to the Company in writing,
or (ii) if to Company, at 216 – 1628 West 1st Avenue, Vancouver, BC,  V6J 1G1,
Attention: President or at such other address as Company shall furnish to the
Holder in writing.




     (g) Payment. Payment shall be made in lawful tender of the United States.




     (h) Headings. Section headings used in this Note have been set forth herein
for convenience of reference only. Unless the contrary is compelled by the
context, everything contained in each section hereof applies equally to this
entire Note.




     IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the
date first written above.







International Energy, Inc.







/s/ Derek Cooper

Name: Derek Cooper

Title: President and CEO



